Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered. 

Acknowledgement
Receipt is acknowledged of the RCE filed 06/13/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Herman Paris on 6/27-28/2022.
The application has been amended as follows:

25. (Cancelled.)

Reasons for Allowance
Claims 1-2 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Peterson (US 20110153169), taken alone or in combination, does not teach the claimed invention.

While it is well known in the art for heavy vehicles to utilize proximity alarms, prior art does not teach a heavy vehicle with person detection in the vicinity of the heavy vehicle that first causes the system to restrict motion of the heavy vehicle and then allows for the user to then cancel the vehicle motion restriction while people are in proximity of the vehicle but then additionally causes a surrounding alarm around the vehicle to further warn the surrounding people of vehicle that the vehicle will proceed to make some motion that could be hazardous to the surrounding people.
This is significant because the system provides additional safety features for people considered to be in a hazardous environment around a heavy vehicle where sight of the heavy vehicle operator around the heavy vehicle environment would be limited. By adding additional movement warnings to a first movement restriction of the heavy vehicle allows for the heavy vehicle to work with safer parameters in a hazardous environment for possible surrounding people of the work site by allowing more time to avoid heavy vehicle motion hazards. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662


/P. C./
Examiner, Art Unit 3662

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662